Dear Auditor Montee:
This office received your letter of December 21, 2009, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Jo Sapp (version 2). The fiscal note summary that you submitted is as follows:
  State governmental entities will incur estimated costs of $1,436,250 or more in fiscal year 2013 (one-time costs of $705,000 and on-going costs for each federal general election of $731,250). It is estimated there is no cost to local governmental entities since costs of the proposal shall be paid by the state.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                                  Very truly yours,
                                              _________________________  Chris Koster
Attorney General